Citation Nr: 0711320	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-41 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for patella 
and medial joint pain of the right knee, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased disability rating for patella 
and medial joint pain of the left knee, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to service connection for a bilateral ankle 
disability. 

4.  Entitlement to service connection for an acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to March 
1994.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The service connection issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
complaints of pain, without evidence of recurrent instability 
or subluxation, flexion limited to 30 degrees or extension 
limited to 15 degrees; there is no evidence of arthritis.

2.  The veteran's left knee disability is manifested by 
complaints of pain, without evidence of recurrent instability 
or subluxation, flexion limited to 30 degrees or extension 
limited to 15 degrees; there is no evidence of arthritis.

3.  The evidence does not suggest the veteran's bilateral 
knee disability is so severe as to render impractical the 
application of the regular schedular standards.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for patella and medial joint pain of the right knee 
are not met, including on an extraschedular basis.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.71, Plate II, 4.71a, Diagnostic Codes (DC) 5257, 5260, 5261 
(2006).

2.  The schedular criteria for a rating in excess of 10 
percent for patella and medial joint pain of the left knee 
are not met, including on an extraschedular basis.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.71, Plate II, 4.71a, DCs 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in April 
2004, after the initial adjudication of his claims in the 
January 2004 rating decision at issue.  [The Board 
acknowledges that VCAA notice letters were also sent to the 
veteran in January 2003 and June 2003; however, these letters 
did not satisfy the notice requirements outlined above.]  But 
in Pelegrini II, the Court clarified that in these type 
situations, where the veteran did not receive VCAA notice 
until after the initial adjudication of his claims, VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if that initial decision was 
not made.  Rather, VA need only ensure the veteran receives 
or since has received VA content-complying notice such that 
he is not prejudiced.  The Court more recently addressed what 
must occur when there are these type timing errors in 
provision of the VCAA notice, to avoid unduly prejudicing the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Here, the RO readjudicated the claims and sent him a 
statement of the case (SOC) in April 2004 and a supplemental 
statement of the case (SSOC) in October 2004, following the 
VCAA notice compliance action.  He was provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the notice.  His representative 
submitted written argument on his behalf in January 2005 and 
April 2007.  Therefore, there is no prejudice to the veteran 
because his claims were readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the April 2004 letter 
stated:  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence is in your possession, please send it to us."  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims for increased rating, but he was not 
provided notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided him on this element, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  Concerning this, 
since the Board will conclude below that the preponderance of 
the evidence is against the veteran's claims for increased 
rating, any question about the appropriate effective date to 
be assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and a 
report of VA examination.  The veteran has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).

Entitlement to an increased disability rating for patella and 
medial joint pain of the right knee, currently evaluated as 
10 percent disabling.  

Entitlement to an increased disability rating for patella and 
medial joint pain of the left knee, currently evaluated as 10 
percent disabling.  

Because the disabilities at issue are virtually identical and 
involve the application of the same laws and regulations, the 
Board will address these two claims simultaneously.

In a June 1994 rating decision, the RO granted service 
connection for patella and medial joint pain of the right and 
left knee, evaluated as noncompensably and 10 percent 
disabling, respectively.  In June 2001, the disability rating 
for the right knee condition was increased to 10 percent.  
The veteran filed a claim for increased rating in October 
2002.  

Pertinent Laws and Regulations

Disability Ratings - In General

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

Specific Rating Criteria

The veteran currently has separate 10 percent ratings for 
right and left knee disabilities under Diagnostic Code (DC) 
5257.  Under this code, a 10 percent disability rating is 
warranted for slight knee impairment - including from 
recurrent subluxation or lateral instability; a 20 percent 
disability rating requires moderate recurrent subluxation or 
lateral instability; and a 30 percent disability rating 
requires severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257 (2006).

The Board observes in passing that the words "slight", 
"moderate" and "severe" are not defined in VA's Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2006).  
That said, "moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988), 871.

Under DC 5260, a 20 percent evaluation is warranted for 
flexion limited to 30 degrees and a 30 percent evaluation is 
warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260 (2006).

Under DC 5261, a 20 percent evaluation is warranted for 
extension limited to 15 degrees; a 30 percent evaluation is 
warranted for extension limited to 20 degrees; a 40 percent 
evaluation is warranted for extension limited to 30 degrees; 
and a 50 percent evaluation is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2006).

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2006).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion also requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2006) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2006).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Analysis

Upon review of the medical evidence of record, the Board 
finds that the veteran's right and left knee disabilities do 
not warrant ratings higher than 10 percent.  Evaluating the 
disabilities under DC 5257, the Board does not find medical 
evidence reflective of moderate recurrent subluxation or 
lateral instability.  During the August 2004 VA examination 
the veteran did not report any feelings of subluxation or 
instability and none was documented on clinical evaluation.  
On the contrary, drawer and McMurray's tests of both knees 
were normal.  So based on this evidence, the Board does not 
find sufficient symptomatology to warrant ratings higher than 
10 percent under DC 5257.  

And as for the extent of limitation of motion in his knees, 
as determined by DCs 5260 and 5261, the Board also does not 
find that the medical evidence warrants ratings higher than 
10 percent on this basis either.  The August 2004 VA 
examination revealed range of motion of the right knee as 0 
to 135 degrees (extension to flexion) with pain at 130 
degrees; range of motion of the left knee was 0 to 125 
degrees with pain at 120 degrees.  It is clear that flexion 
is not limited to 30 degrees or less in either knee, the 
requirement for at least a 20 percent rating under DC 5260.  
Likewise, the figures do not show extension limited to 15 
degrees or less in either knee, the requirement for at least 
a 20 percent rating under DC 5261.  Indeed, the 2004 VA 
examination reflects essentially full range of motion in both 
knees - certainly in extension.

The Board has considered, as well, whether the provisions of 
38 C.F.R. §§ 4.40 and 4.45 would afford the veteran higher 
evaluations - based on the extent of his pain and/or painful 
motion, etc.  But the medical and other evidence of record 
does not support higher ratings even with consideration of 
these provisions because there is no objective indication of 
additional functional impairment, such as limitation of 
motion above and beyond the normal range of motion generally 
shown, due to these factors.  And this includes times when 
the veteran's symptoms may be most problematic, such as 
during "flare-ups" or prolonged use of his knees.  While the 
2004 VA examiner reported that range of motion in both knees 
was additionally limited by pain, fatigue, weakness, lack of 
endurance, and incoordination and has major functional 
impact, clinical evaluation still showed that the veteran has 
essentially full range of motion.  Specifically, the 
examination revealed that the veteran had pain in the right 
and left knees at 130 degrees and 120 degrees, respectively.  
That means that even if the Board were to assume that the 
veteran has additional functional impairment of 50 percent 
(65 degrees for the right knee and 60 degrees for the left 
knee) due to the increased pain, fatigue, weakness, lack of 
endurance and incoordination of the knees he would still not 
warrant a compensable rating under DC 5260.  

Also keep in mind that DeLuca considerations do not apply to 
disabilities rated under DC 5257.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996) (where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
DC 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply).

VA's General Counsel has held that, under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  See VAOPGCPREC 
9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  Here, though, there is no objective 
clinical evidence of arthritis in either knee.  In this 
regard, the Board notes that the veteran failed to report for 
X-rays scheduled in conjunction with the August 2004 VA 
examination.  X-rays taken of the knees taken during an 
October 2000 VA examination were normal.  As the evidence has 
not shown arthritis in either knee, separate evaluations are 
not warranted under DCs 5003 and 5257.

Moreover, since the veteran has essentially normal range of 
motion in his knees, he also cannot receive separate ratings 
for limitation of flexion and extension.  See VAOGPREC 9-04 
(September 17, 2004) (where VA's Office of General Counsel 
determined that flexion (a retrograde motion) in bending the 
leg and extension (a forward motion) in straightening the 
leg, while involving limitation of motion along the same 
plane, nonetheless serve different functional roles such that 
they are not duplicative or overlapping, and that separate 
ratings may be assigned for limitation of knee flexion (DC 
5260) and for limitation of knee extension (DC 5261) without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes.).

For these reasons, the claims for ratings higher than 10 
percent for the bilateral knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, this doctrine is not applicable in the current 
appeal.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

Extraschedular evaluation

In the January 2004 rating decision, the RO considered the 
regulation for an extraschedular rating.  Since the question 
of whether this case should be referred for an extraschedular 
evaluation has been considered by the RO, in the first 
instance, the Board will, accordingly, also consider the 
provisions of 38 C.F.R. 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 157 (1996) [the question of an extraschedular 
rating is a component of the appellant's claim for an 
increased rating].

Ordinarily, VA's Rating Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006).

This case does not present an exceptional or unusual 
disability picture, and neither has the veteran nor his 
representative contended otherwise.  The record does not show 
he has required frequent hospitalizations for treatment of 
his bilateral knee disability.  Additionally, there is no 
indication of marked interference with his employment - 
meaning above and beyond that contemplated by his current 
schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating, itself, is 
recognition that industrial capabilities are impaired].  See, 
too, 38 C.F.R. § 4.1.  So referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

The claim for a rating higher than 10 percent for patella and 
medial joint pain of the right knee is denied.  

The claim for a rating higher than 10 percent for patella and 
medial joint pain of the left knee is denied.  


REMAND

Reasons for remand

Entitlement to service connection for a bilateral ankle 
disability. 

In his April 2007 Brief, the veteran's representative 
contended that the veteran's bilateral ankle disability was 
caused by his service-connected disabilities.  Service 
connection is currently in effect for low back pain, left hip 
strain, and bilateral knee disability.  Upon review, the 
Board notes that the RO has not adjudicated a claim of 
secondary service connection for bilateral ankle disability.  
The claim for secondary service connection is part of the 
veteran's claim for service connection for a bilateral ankle 
disability.  As such, it must be adjudicated by the RO prior 
to any appellate action on the claim by the Board.  38 C.F.R. 
§ 19.9 (2006).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Upon initial review of the medical evidence, it is unclear to 
the Board whether the veteran actually has a current 
bilateral ankle disability.  A VA examination was conducted 
in February 2003, however, no diagnosis was provided.  In 
addition, the most recent VA examination in August 2004 
resulted in a diagnosis of "bilateral ankle limited motion 
condition."  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (symptoms such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).

Furthermore, after a careful review of the record, the Board 
has concluded that in regard to the issue of service 
connection for a bilateral ankle disability on a secondary 
basis the veteran has not received notice which fully 
complies with the VCAA and Quartuccio.

Entitlement to service connection for an acquired psychiatric 
disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Applying the Hickson analysis outlined above, the evidence 
reflects that elements (1) and (2) have been met.  A February 
2003 VA examination resulted in a diagnosis of mild to 
moderate major depressive disorder.  In addition, the service 
medical records include a Medical Evaluation Board (MEB) 
examination which noted that the veteran had mild depression 
- situational.  

The VCAA and its implementing regulations require VA to 
obtain a medical nexus opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a VCAA letter 
specifically concerning his claim for 
service connection for a bilateral 
ankle disability on a secondary basis.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any bilateral 
ankle disability found.  His claims 
folder and a separate copy of this 
remand should be made available to and 
reviewed by the designated examiner 
prior to the examination.  All 
indicated tests, studies and X-rays 
should be performed.  The examiner 
should express an opinion as to whether 
any bilateral ankle disability found is 
at least as likely as not (i.e., 50 
percent or more probability) 
proximately due to or the result of any 
of the veteran's service-connected 
disabilities (low back pain, left hip 
strain, and bilateral knee disability).  
See 38 C.F.R. § 3.310.  This includes 
indicating whether any of the service-
connected disabilities has chronically 
aggravated the bilateral ankle 
disability and, if so, specify the 
degree of aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

3.  Schedule the veteran for a VA 
psychiatric examination to determine 
the nature and etiology of any acquired 
psychiatric disability found.  His 
claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the designated examiner 
prior to the examination.  The examiner 
should express an opinion as to whether 
any currently diagnosed psychiatric 
disorder is at least as likely as not 
(i.e., 50 percent or more probability) 
related to the veteran's military 
service, including the depression noted 
on his MEB examination.  

4.  Then adjudicate the claim for 
service connection for a bilateral 
ankle disability on a secondary basis 
and readjudicate the claim for service 
connection for an acquired psychiatric 
disorder in light of the additional 
evidence obtained.  If the claims are 
not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them 
time to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


